Filed 6/17/16
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                          (Sacramento)
                                               ----




ALEKSANDR VASILENKO et al.,                                        C074801

                  Plaintiffs and Appellants,                (Super. Ct. No. 34-2011-
                                                                   00097580)
        v.

GRACE FAMILY CHURCH,

                  Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of Sacramento County, David I.
Brown, Judge. Reversed with directions.

      Torrano Law, Frank J. Torrano; Jaramillo & Borcyckowski and Robert D.
Borcyckowski for Plaintiffs and Appellants.

        Mason Thomas and Bradley S. Thomas for Defendant and Respondent.



        Plaintiff Aleksandr Vasilenko was hit by a car and injured while crossing Marconi
Avenue in Sacramento. At the time, he was crossing a busy five-lane road on his way



                                                1
from an overflow parking lot controlled and staffed by defendant Grace Family Church
(GFC or the church) to a function at the church. Vasilenko and his wife Larisa
(collectively Vasilenko) sued GFC and others for, among other causes of action,
negligence and loss of consortium, alleging that GFC acted negligently in locating its
overflow parking lot in a place that required invitees like him to cross a busy street where
they might be hit by a car and by failing to protect him from that risk. The trial court
granted GFC’s motion for summary judgment on the ground that GFC owed no duty to
Vasilenko because it did not own, possess, or control the public street where Vasilenko
was injured.1 Vasilenko appeals from the judgment of dismissal entered in GFC’s favor
following the grant of its motion for summary judgment, contending that the location of
his injury is not dispositive, and that GFC failed to satisfy its burden of negating the
general duty of ordinary care set forth in Civil Code section 1714.2 We shall conclude
that the location of the overflow lot, which required GFC’s invitees who parked there to
cross a busy thoroughfare in an area that lacked a marked crosswalk or traffic signal in
order to reach the church, exposed those invitees to an unreasonable risk of injury offsite,
thus giving rise to a duty on the part of GFC. Accordingly, we shall reverse the
judgment.
                    FACTUAL AND PROCEDURAL BACKGROUND
        The facts are viewed in the light most favorable to Vasilenko as the losing party
on summary judgment. (Morris v. De La Torre (2005) 36 Cal.4th 260, 265.)
        GFC is located on Marconi Avenue across from the Debbie Meyer Swim School.
The section of Marconi Avenue that separates GFC and the swim school consists of five
lanes: two eastbound; two westbound; and a central universal left-turn lane. The nearest


1 Vasilenko also sued the driver of the car that hit him and the driver’s employer. They
are not parties to the present appeal.
2   Further undesignated statutory references are to the Civil Code.

                                              2
cross street is Root Avenue, which intersects Marconi Avenue about 50 to 100 feet east
of the church and the swim school. There is no traffic signal or marked crosswalk at the
intersection of Marconi and Root Avenues.
       GFC had an agreement with the swim school allowing it to use the swim school’s
parking lot (swim school lot or overflow lot) when the church’s main lot, located adjacent
to the church, was full. Church members served as volunteer parking attendants.
Attendants assisted drivers with navigating through the church’s main parking lot and
identifying alternate places to park when the main lot was full. Attendants provided
some invitees with a printed map showing alternate places to park, including the swim
school lot. Attendants also were stationed at the swim school lot.
       On the evening of November 19, 2010, Vasilenko went to GFC to attend a
function being held at the church. When he arrived, the church’s main parking lot was
full, and the attendant gave him a map and told him that he could park across the street at
the swim school lot. The attendant did not instruct him to cross at the intersection of
Marconi and Root Avenues when returning to the church.
       Sergey Skachkov and his girlfriend parked in the swim school lot at about the
same time as Vasilenko. Two parking attendants were on duty at the swim school lot
when Skachkov arrived; one waved drivers into the lot entrance and the other directed
drivers where to park. Neither attendant provided any instruction or assistance on how to
cross Marconi Avenue.
       Skachkov and his girlfriend took the most direct route to the church and crossed in
the middle of the block. After looking both ways, they crossed the two eastbound lanes
and waited in the universal turn lane. Once there, Skachkov noticed Vasilenko about 15
feet to his right. Vasilenko waited with Skachkov and his girlfriend in the center lane for
the westbound traffic to clear. After about a minute, all three attempted to cross the two
westbound lanes. After walking half way across the last two lanes, Skachkov saw the



                                             3
headlights of an upcoming car and he, his girlfriend, and Vasilenko started running.
Vasilenko was hit by the car and injured.
       Vasilenko sued GFC for negligence (third & fourth causes of action) and loss of
consortium (second cause of action).3 In his third cause of action for general negligence,
Vasilenko alleged that GFC created a foreseeable risk of harm by maintaining an
overflow parking lot in a location that required its invitees to cross Marconi Avenue, was
negligent in failing to protect against that risk, and as a result, he was hit by a car while
crossing the street. In his fourth cause of action for general negligence, Vasilenko
alleged that GFC was negligent in failing to adequately train or supervise its parking lot
attendants, and as a result of such inadequate training and supervision, he was hit by a car
while crossing the street on his way to the church.
       GFC moved for summary judgment on the ground, among others, that it “did not
have a duty to assist [Vasilenko] with or provide instruction about how to safely cross a
public street” that it did not own, possess, or control. Vasilenko responded that GFC’s
lack of ownership or control over the public street was not dispositive where, as here,
GFC controlled the overflow parking lot, including its location. Specifically, Vasilenko
asserted that GFC created a dangerous condition by “selecting and establishing a location
for the overflow lot with a dangerous avenue of approach to the church.” The trial court
granted GFC’s motion for summary judgment, finding that GFC “did not owe a duty of
care to the plaintiff or other members of the public to assist them in safely crossing a
public street, which it did not own or control.” Vasilenko appeals from the judgment of
dismissal entered in GFC’s favor following the grant of its summary judgment motion.
                                        DISCUSSION



3 The loss of consortium cause of action is derivative of the negligence claims. Whether
the trial court erred in entering summary judgment as to that cause of action is dependent
upon whether the court properly entered summary judgment as to the negligence claims.

                                               4
       Vasilenko challenges the trial court’s determination that GFC did not owe him a
duty of reasonable care. He asserts that “[t]here is no public policy basis for exempting
GFC from the fundamental principle that everyone is responsible for injury caused by his
or her negligence,” and our “Supreme Court rejects the view that a defendant cannot be
liable for injury to a business invitee not physically present on land owned or possessed
by defendant.” We agree that the trial court erred in determining that GFC did not owe
Vasilenko a duty of care as a matter of law.
       The standard of review for an order granting a motion for summary judgment is de
novo. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 860.) We apply the same
three-step process as the trial court. “Because summary judgment is defined by the
material allegations in the pleadings, we first look to the pleadings to identify the
elements of the causes of action for which relief is sought. . . . We then examine the
moving party’s motion, including the evidence offered in support of the motion.”
(Baptist v. Robinson (2006) 143 Cal.App.4th 151, 159.) A defendant moving for
summary judgment has the initial burden of showing that a cause of action lacks merit
because one or more elements of the cause of action cannot be established or there is a
complete defense to that cause of action. (Code Civ. Proc., § 437c, subd. (p)(2); Teselle
v. McLoughlin (2009) 173 Cal.App.4th 156, 168-169.) If the defendant fails to make this
initial showing, it is unnecessary to examine the plaintiff’s opposing evidence and the
motion must be denied. (Code Civ. Proc., § 437c, subd. (p)(2); Teselle, at p. 169.)
However, if the moving papers make a prima facie showing that justifies a judgment in
the defendant’s favor, the burden shifts to the plaintiff to make a prima facie showing of
the existence of a triable issue of material fact. (Code Civ. Proc., § 437c, subd. (p)(2);
Teselle, at p. 169.)
       A fundamental element of any cause of action for negligence is the existence of a
legal duty of care running from the defendant to the plaintiff. (Taylor v. Elliott
Turbomachinery Co. Inc. (2009) 171 Cal.App.4th 564, 593.) The existence and scope of

                                               5
any such duty are legal questions for the court. (Merrill v. Navegar, Inc. (2001) 26
Cal.4th 465, 477.)
       “The general rule in California is that ‘[e]veryone is responsible . . . for an injury
occasioned to another by his or her want of ordinary care or skill in the management of
his or her property or person . . . .’ (Civ. Code, § 1714, subd. (a).) In other words, ‘each
person has a duty to use ordinary care and “is liable for injuries caused by his failure to
exercise reasonable care in the circumstances . . . .” ’ [Citation.]” (Cabral v. Ralphs
Grocery Co. (2011) 51 Cal.4th 764, 771 (Cabral).) In Rowland v. Christian (1968) 69
Cal.2d 108, 112 (Rowland), our Supreme Court “identified several considerations that,
when balanced together, may justify a departure from the fundamental principle
embodied in Civil Code section 1714: ‘the foreseeability of harm to the plaintiff, the
degree of certainty that the plaintiff suffered injury, the closeness of the connection
between the defendant’s conduct and the injury suffered, the moral blame attached to the
defendant’s conduct, the policy of preventing future harm, the extent of the burden to the
defendant and consequences to the community of imposing a duty to exercise care with
resulting liability for breach, and the availability, cost, and prevalence of insurance for
the risk involved.’ [Citations.]” (Cabral, at p. 771, quoting Rowland, at p. 113.)
       “[T]he Rowland factors are evaluated at a relatively broad level of factual
generality.” (Cabral, supra, 51 Cal.4th at p. 772.) In determining whether those factors
support an exception to the general duty of reasonable care, our focus is not on the facts
of the particular case before us. (Ibid.). Instead, we ask “whether carving out an entire
category of cases from that general duty rule is justified by clear considerations of
policy.” (Ibid.) “By making exceptions to Civil Code section 1714’s general duty of
ordinary care only when foreseeability and policy considerations justify a categorical no-
duty rule, we preserve the crucial distinction between a determination that the defendant
owed the plaintiff no duty of ordinary care, which is for the court to make, and a



                                              6
determination that the defendant did not breach the duty of ordinary care, which in a jury
trial is for the jury to make.” (Ibid., italics omitted.)
       As the moving party on a summary judgment motion, GFC had the burden of
showing that Vasilenko’s negligence causes of action lacked merit because one or more
elements of the causes of action could not be established or there was a complete defense
to those causes of action. (Code Civ. Proc., § 437c, subd. (p)(2).) GFC’s motion for
summary judgment was predicated primarily on the assertion that the element of duty
was lacking because Vasilenko was injured while walking across a public street that was
not owned, controlled, or otherwise occupied by GFC. As we shall explain, that
Vasilenko was injured on property that was not owned, possessed, or controlled by GFC
is not dispositive of the issue of duty where, as here, property that was owned, possessed,
or controlled by GFC was maintained in such a manner as to expose persons to an
unreasonable risk of injury offsite.
       Those who own, possess, or control property generally have a duty to exercise
ordinary care in managing the property in order to avoid exposing others to an
unreasonable risk of harm. (Alcaraz v. Vece (1997) 14 Cal.4th 1149, 1156; § 1714, subd.
(a).) “In most instances, where there is no control over the premises, there is no duty to
exercise reasonable care to prevent injury. (Hamilton v. Gage Bowl, Inc. (1992) 6
Cal.App.4th 1706, 1711.) Generally, ‘a landowner has no right to control and manage
premises owned by another.’ (Steinmetz v. Stockton City Chamber of Commerce (1985)
169 Cal.App.3d 1142, 1147.) Thus, usually a landowner has no duty to prevent injury on
adjacent property. (See Owens v. Kings Supermarket (1988) 198 Cal.App.3d 379, 386
[no duty to customer struck by motorist on adjacent public street]; Hamilton v. Gage
Bowl, Inc., supra, 6 Cal.App.4th at p. 1714 [owner of parking lot not liable to customer
injured by sign which fell from adjacent building].) Similarly, an adjacent landowner has
no duty to warn of dangers outside of his or her property if the owner did not create the
danger. (Seaber v. Hotel Del Coronado (1991) 1 Cal.App.4th 481, 487-488 [hotel not

                                                7
liable for failure to warn patron who was killed crossing adjacent street to use parking lot
frequented by guests].)” (Annocki v. Peterson Enterprises, LLC (2014) 232 Cal.App.4th
32, 37.) However, as the Annocki court recognized, there are exceptions to the general
principle. (Id. at p. 38)
       For example, in Barnes v. Black (1999) 71 Cal.App.4th 1473 (Barnes), a child
died after the “big wheel” tricycle he was riding veered off a sidewalk inside the
apartment complex where he lived, travelled down a steep driveway and into a busy
street where he was struck by an automobile. (Id. at p. 1476.) The sidewalk and
driveway were within the grounds of the apartment complex; the busy four-lane road
where the child was struck was not. (Ibid.) The child’s family sued the owner of the
apartment complex for, among other things, negligence, premises liability, products
liability, and negligent infliction of emotional distress. (Ibid.) The apartment owner
moved for summary adjudication of those causes of action on the ground that the element
of duty was lacking because the injury occurred on the public street and not on land
owned or controlled by the owner. (Id. at pp. 1476-1477.) The trial court granted the
motion, and the child’s family appealed, arguing that the apartment owner “owe[d] its
tenants a duty of reasonable care to avoid exposing children playing on the premises to an
unreasonable risk of injury on a busy street off the premises and [the owner] failed to
satisfy its burden on summary adjudication to negate the duty of care.” (Id. at p. 1478.)
       The Court of Appeal reversed, holding that the apartment owner failed to satisfy
its burden to negate a duty of care. (Barnes, supra, 71 Cal.App.4th at p. 1479.) The
court explained that “[a] landowner’s duty of care to avoid exposing others to a risk of
injury is not limited to injuries that occur on premises owned or controlled by the
landowner. Rather, the duty of care encompasses a duty to avoid exposing persons to
risks of injury that occur off site if the landowner’s property is maintained in such a
manner as to expose persons to an unreasonable risk of injury offsite.” (Id. at p. 1478.)
The court determined that the fact the child was injured on a public street over which the

                                              8
apartment owner had no control was “not dispositive under the Rowland analysis,” and
that the apartment owner failed to “offer any evidence to show the injury was not
foreseeable, the injury was not actually suffered, or the slope of the driveway and
configuration of the sidewalk, play area, and driveway were not closely connected to the
injury, or to negate any of the other Rowland factors.” (Id. at p. 1479.)
       The same is true here. As in Barnes, the salient fact is not that GFC did not
control the public street where Vasilenko was injured, but that it did control the location
and operation of its overflow parking lot, which Vasilenko alleges caused or at least
contributed to his injury. (Barnes, supra, 71 Cal.App.4th at p. 1479.) Like the
configuration of the sidewalk and driveway in Barnes, the location of the overflow lot,
which GFC concedes it controlled at the time of the accident, required GFC’s invitees
who parked there to cross a busy thoroughfare in an area that lacked a marked crosswalk
or traffic signal in order to reach the church, thereby exposing them to an unreasonable
risk of injury offsite. Like the apartment owner in Barnes, GFC failed to offer any
evidence to show the injury was not foreseeable, the injury was not actually suffered, or
the location and management of its overflow parking lot, which GFC concedes it
“temporarily controlled,” were not closely connected to the injury, or to negate any of the
other Rowland factors. Indeed, GFC made no attempt to apply the Rowland factors based
on the mistaken belief that the place of Vasilenko’s injury--a public street--was
dispositive.
       Our Supreme Court recently affirmed that while a dangerous condition “[m]ost
obviously” exists when property is “defective in such a way as to foreseeably endanger
those using the property itself,” property has also been considered dangerous because of
its location. (Bonanno v. Central Contra Costa Transit Authority (2003) 30 Cal.4th 139,
148-149.) The question presented in that case was “whether the location of a bus stop
may constitute a ‘dangerous condition’ of public property, within the meaning of
Government Code sections 830 and 835, where, in order to reach the stop, bus patrons

                                             9
must cross a busy thoroughfare at an uncontrolled intersection.” (Id. at p. 144, fn.
omitted.) The plaintiff was hit by a car while attempting to cross a busy thoroughfare on
her way to a bus stop. (Id. at p. 145.) The plaintiff sued the transit authority, among
others. (Id. at p. 146.) The jury returned its verdict in the plaintiff’s favor, expressly
finding that the bus stop was a dangerous condition of public property, and the Court of
Appeal affirmed. (Ibid.) In affirming the judgment of the Court of Appeal, our Supreme
Court rejected the transit authority’s contention that it could not “be liable for an injury
occurring on property (the street) it neither owned nor controlled,” reasoning that the
transit authority “owned and controlled its own bus stop, and a condition of that property,
its physical situation, caused users of the bus stop to be at risk from the immediately
adjacent property . . . .” (Id. at p. 151.) The court found that the location of the
plaintiff’s injury, on adjacent county property, was not dispositive, explaining, “In the
circumstances, that [the plaintiff] was injured trying to access [the transit authority’s]
property makes her no less a user of it. If a [transit authority] bus stop could be reached
only by jumping across an adjacent ditch, [the transit authority] would logically bear the
same liability to a patron who fell into the ditch attempting to reach the stop as to one
who fell while waiting at the stop.” (Ibid.) Although Bonanno involved a public entity
and thus was governed by Government Code sections 830 and 835, not Civil Code
section 1714, our Supreme Court has determined that “[t]he definition of dangerous
condition found in section 830, combined with the traditional requirement—codified in
section 835, subdivision (a)—that the public entity’s creation of the dangerous condition
must have been unreasonable, reflects an ordinary-negligence standard.” (Metcalf v.
County of San Joaquin (2008) 42 Cal.4th 1121, 1136.)
       In its respondent’s brief, GFC contends that California courts have consistently
declined to impose a duty on private landowners for injuries caused by third parties on
premises not owned, controlled, or possessed by the landowner, citing this court’s
decision in Steinmetz v. Stockton City Chamber of Commerce (1985) 169 Cal.App.3d

                                              10
1142 (Steinmetz). At issue in that case was “a landowner’s liability for a criminal assault
by a third person upon an invitee which occurs off the landowner’s premises.” (Id. at p.
1144.) There, the plaintiff’s decedent attended a social mixer sponsored by the Stockton
City Chamber of Commerce (Chamber) and held on premises leased by the California
Human Development Corporation (CHDC). (Ibid.) There were only 25 to 30 parking
spaces on the premises, but there was additional parking off the premises. (Ibid.) The
decedent left the mixer around 7:30 p.m. and headed to her car, which was parked about
one block away, off CHDC’s premises. (Ibid.) When she reached her car, she was
fatally stabbed by an unknown assailant. (Ibid.) The plaintiffs sued the Chamber and
CHDC alleging that they “breached a duty owing to the decedent as a business invitee in
failing to provide a safe place for her to park her car while she attended the mixer.”
(Ibid.) The complaint further alleged that a lack of security and supervisory personnel
contributed to the decedent’s death. (Ibid.) The Chamber and CHDC moved for
summary judgment on the ground they “had no liability or responsibility for an attack
occurring off [CHDC’s] leased premises.” (Id. at p. 1145.) The trial court granted the
motion, and this court affirmed. (Id. at p. 1145.) In doing so, we explained, “The duty to
take affirmative action for the protection of individuals coming upon the land ‘is
grounded in the possession of the premises and the attendant right to control and manage
the premises.’ [Citation.] Generally, however, a landowner has no right to control and
manage premises owned by another. CHDC had no right to station security guards on
premises it neither owned nor controlled. Nor did CHDC have any right to place lighting
in any parking area other than its own parking area. Moreover, neither CHDC nor
Chamber had any right to control the activities of either their invitees or third parties
where those activities occur off premises which they neither own, possess, nor control.”
(Id. at pp. 1146-1147.) Accordingly, we held under the facts presented that “there is
simply no basis for finding that [defendant] owed any duty of care to decedent while



                                              11
decedent was on premises neither owned, possessed, nor controlled by [the] defendant.”
(Id. at p. 1147.)
       Steinmetz is distinguishable. Contrary to GFC’s assertion, Vasilenko does not
argue that “where the parking provided on the landowner’s premises was inadequate . . . ,
the landowner should have foreseen that invitees would be forced to park in outlying
areas and thus had a responsibility to insure safe egress and ingress.” Rather, Vasilenko’s
claim is that while GFC may not have had a duty to provide additional parking for its
invitees, its maintenance and operation of an overflow parking lot in a location that it
knew or should have known would induce and/or require its invitees to cross Marconi
Avenue created a foreseeable risk of harm to such persons.
       In Seaber v. Hotel Del Coronado, supra, 1 Cal.App.4th 481 (Seaber), cited by
both GFC and the trial court, the Fourth District Court of Appeal affirmed an order
granting summary judgment in favor of the defendant hotel in a wrongful death action.
(Id. at p. 484.) A hotel guest was killed when he was struck in a marked crosswalk on a
street adjacent to the hotel’s property. (Id. at p. 484.) The guest had parked in a private
lot owned by a third party across the street from the hotel and was leaving the hotel when
he was hit. (Id. at pp. 484-485.) In sustaining a grant of summary judgment in favor of
the hotel, the court noted, “ ‘The courts . . . have consistently refused to recognize a duty
to persons injured in adjacent streets or parking lots over which the defendant does not
have the right of possession, management, and control.’ ” (Id. at p. 489.) Furthermore, a
landowner cannot be responsible for controlling or regulating pedestrian traffic across
public streets. A landowner has no duty to warn of dangers beyond its own property
when the owner did not create those dangers. (Id. at p. 492.)
       Seaber stands for the proposition that an adjacent landowner has no duty to warn
of alleged dangers outside of his or her property if the owner did not create the danger.
(Seaber, supra, 1 Cal.App.4th at pp. 487-488.) Here, unlike Seaber, GFC created the
danger by maintaining the overflow lot in a location that required invitees to cross a busy

                                             12
thoroughfare that it knew lacked a crosswalk or traffic signal in order to reach the church.
In distinguishing Warrington v. Bird (1985) 204 N.J.Super. 611, where the appellate
court recognized that liability may rest upon a restaurant for injuries suffered by patrons
who were struck by a motor vehicle while crossing a county road which passed between
the restaurant and its parking lot, the Seaber court noted that the hotel “neither owned the
. . . parking lot nor provided it as a parking facility for its patrons.” (Id. at p. 493, fn. 9.)
Here, it is undisputed that GFC controlled the overflow lot at all relevant times herein and
provided that lot as a parking facility for its invitees. As detailed above, by maintaining
its overflow lot across the street from the church, GFC exposed its invitees who utilized
that lot to an unreasonable risk of harm, and thus, owed them a duty to take steps to
protect against that risk.
       Contrary to GFC’s assertion, the circumstances of this case are not analogous to
“the case of a downtown restaurant owner whose building does not offer any parking or a
downtown law firm with limited offsite parking, prompting the owners to provide
instructions about where visitors are able to park.” This is not simply a case where a
business merely provided instructions about where to park; rather, this is a case where an
entity maintained and operated a parking lot in a location that required its invitees to
cross a busy thoroughfare and directed its invitees to that lot when its main lot was full.
       For all the foregoing reasons, we find that GFC failed to establish that the general
duty of ordinary care set forth in section 1714 does not apply.
       Finally, GFC moved for summary judgment on the alternative grounds that
Vasilenko could not establish that (1) GFC’s “failure to act was a legal cause of his
injuries,” or (2) GFC “failed to reasonably train and educate the lot attendants.” The trial
court did not rely on those grounds in granting GFC’s motion, and GFC does not urge us
to affirm the judgment on such grounds. Mindful that we may affirm the grant of
summary judgment on any ground properly raised below, whether or not addressed by the
trial court (Wilson v. Farmers Ins. Exchange (2002) 102 Cal.App.4th 1171, 1174, fn. 2;

                                                13
see also Code Civ. Proc., § 437c, subd. (m)(2)), we pause to address them here. GFC
claimed that Vasilenko could not establish that GFC’s failure to act was a legal cause of
his injuries, noting that Vasilenko’s “decision about when and where to cross Marconi
was his decision and his alone,” and “[t]here is no evidence that this same accident would
not have occurred in the same manner had plaintiff been instructed to cross at another
location, especially since Marconi Avenue is a flat and straight road.” As relevant here,
an “ ‘actor’s negligent conduct is not a substantial factor in bringing about harm to
another if the harm would have been sustained even if the actor had not been negligent.’ ”
(Viner v. Sweet (2003) 30 Cal.4th 1232, 1239, quoting Rest.2d Torts, § 432.) GFC’s
claim ignores the fact that it was GFC’s decision to operate an overflow lot at the swim
school that required Vasilenko to cross the street in the first place. A reasonable juror
could infer that Vasilenko would not have been struck by a car crossing Marconi Avenue
had GFC not maintained and operated a parking lot across the street from the church.
GFC’s claim that Vasilenko could not establish the element of causation fails, and
summary judgment is not properly sustained on that basis.
       GFC also claimed that Vasilenko could not establish that GFC failed to reasonably
train and educate its parking lot attendants because the undisputed facts establish that
they were adequately trained. Among other things, GFC argued that it was undisputed
that two parking attendants were assigned to the swim school lot and were instructed to
tell drivers parking in that lot to cross Marconi Avenue at its intersection with Root
Avenue. There was evidence, however, that the parking attendants received no written or
formal training regarding how to perform their duties, and neither attendant at the
overflow lot on the night in question gave any instruction or assistance to Skachkov or
Vasilenko with respect to crossing Marconi Avenue. Moreover, there was evidence that
crossing at the intersection of Marconi and Root Avenues was dangerous. Thus, even
assuming attendants were instructed to tell drivers parking in the overflow lot to cross at
the intersection of Marconi and Root Avenues, there is a triable issue as to whether such

                                             14
an instruction was adequate under the circumstances. Accordingly, summary judgment is
not properly sustained on this basis.
         Having concluded that summary judgment was not properly sustained on any of
the grounds urged by GFC, we shall reverse the judgment of dismissal entered in its
favor.
                                        DISPOSITION
         The judgment of dismissal entered in favor of GFC is reversed, and the matter is
remanded to the trial court with directions to vacate its order granting summary judgment
in favor of GFC. Vasilenko shall recover his costs on appeal. (Cal. Rules of Court, rule
8.278(a)(1) & (2).)



                                             BLEASE                   , J.



I concur:



            BUTZ                    , J.




                                             15
RAYE, J., dissenting.
       Respectfully, I dissent.
       Aleksandr Vasilenko was hit by a car while attempting to cross five lanes of traffic
on Marconi Avenue as he made his way to a function at defendant Grace Family Church
(GFC or the church). He was leaving the Debbie Meyer Swim School parking lot, which
had been made available to the church as an overflow parking lot when the church lot
became full. Though he could have crossed at the nearest intersection, he chose instead
to cross in the middle of the block.
       Vasilenko’s injuries were serious. It is tragic that he received them while on a
spiritual mission.
       There is no doubt that, as with any mishap caused by human activity, this tragedy
could have been averted. Busy boulevards are dangerous places for pedestrians to be,
particularly when crossing in the middle of a block. Any number of precautions to
mitigate the risk of injury can be imagined. However, the rules of tort liability do not
focus on what a plaintiff has suffered, considered in isolation, but on the relationship
between what the plaintiff has suffered and what the defendant has done or failed to do.
(See generally Ripstein, The Division of Responsibility and the Law of Tort (2004)
72 Fordham L.Rev. 1811.) The dispositive issue is one of duty. There is no duty to
eliminate all possible risk in every human endeavor. Citing various authorities, the
majority concludes that the location of the overflow lot, which required users of the
parking lot to cross Marconi Avenue without benefit of a crosswalk or traffic signal, gave
“rise to a duty on the part of GFC,” the precise contours of which are not disclosed. The
cited authorities are inapposite and the conclusion incorrect.
       The majority recognizes that “[t]hose who own, possess, or control property
generally have a duty to exercise ordinary care in managing the property in order to avoid
exposing others to an unreasonable risk of harm[, but i]n most instances, where there is
no control over the premises, there is no duty to exercise reasonable care to prevent

                                              1
injury. . . . Generally, ‘a landowner has no right to control and manage premises owned
by another.’ . . . Thus, usually a landowner has no duty to prevent injury on adjacent
property[, and s]imilarly, an adjacent landowner has no duty to warn of dangers outside
of his or her property if the owner did not create the danger.” (Annocki v. Peterson
Enterprises, LLC (2014) 232 Cal.App.4th 32, 37, citations omitted.)
       But there are exceptions to these general principles and the majority opinion offers
Barnes v. Black (1999) 71 Cal.App.4th 1473 (Barnes) and Bonanno v. Central Contra
Costa Transit Authority (2003) 30 Cal.4th 139 (Bonanno) as prime examples, discussing
them at length while dismissing Steinmetz v. Stockton City Chamber of Commerce (1985)
169 Cal.App.3d 1142 (Steinmetz) and Seaber v. Hotel Del Coronado (1991)
1 Cal.App.4th 481 (Seaber) as contrary distinguishable authority.
       I am not persuaded that our case is analogous to Barnes or Bonanno. As for
Seaber and Steinmetz, I agree they can be distinguished from this present case factually,
but Seaber articulates principles of law that are controlling in the present case.
       In Barnes, the sidewalk in an apartment complex, which provided passage to a
children’s play area, adjoined a driveway that sloped steeply downward to a busy street.
The plaintiffs’ decedent was riding his “big wheel” tricycle along the sidewalk when the
child lost control and rolled down the steep driveway into busy traffic; he was struck by a
car and killed. As here, the defendant argued that he had no duty to protect his tenants
from “unreasonable risk of injury off the premises on a public street over which [he]
ha[d] no control.” (Barnes, supra, 71 Cal.App.4th at p. 1478.) The Court of Appeal
properly rejected this argument, concluding that “the duty of care encompasses a duty to
avoid exposing persons to risks of injury that occur off site if the landowner’s property is
maintained in such a manner as to expose persons to an unreasonable risk of injury
offsite.” (Ibid.) It was not the mere location of the property adjacent to a busy street that
gave rise to the duty recognized in Barnes. It was how the property was maintained: the
construction of a sidewalk used by children to access a play area, adjacent to a driveway

                                              2
that sloped down to a busy street. In our case, the defendant performed no maintenance
and made no improvements or alterations to the property that increased the risk beyond
the risk posed by its location next to a busy street.
       At first glance, Bonanno, supra, 30 Cal.4th 139 seems like a more compelling
case. But the factual distinctions are clear. Bonanno truly involved a dangerous
condition of public property. The court framed the issue in Bonanno thusly: “Under
[Government Code] section 835, a public entity such as [the Central Contra Costa Transit
Authority] is ‘liable for injury caused by a dangerous condition of its property if the
plaintiff establishes that the property was in a dangerous condition at the time of the
injury, that the injury was proximately caused by the dangerous condition, that the
dangerous condition created a reasonably foreseeable risk of the kind of injury which was
incurred, and [that]: [¶] . . . [¶] (b) [t]he public entity had actual or constructive notice of
the dangerous condition under [Government Code] Section 835.2 a sufficient time prior
to the injury to have taken measures to protect against the dangerous condition.’ At this
stage of the proceedings, the only element at issue is the existence of a dangerous
condition of the property.” (Bonanno, supra, 30 Cal.4th at p. 146.)
       In Bonanno, the defendant erected a bus stop that could only be reached by
crossing a dangerous crosswalk. As the court noted, “Our order limiting review . . .
assumes the existence of a dangerous crosswalk, posing only the question whether a bus
stop may be deemed dangerous because bus users, to reach the stop, must cross at that
dangerous crosswalk.” (Bonanno, supra, 30 Cal.4th at p. 147.) Here, defendant erected
nothing and there is nothing to suggest the parking lot was dangerous. Defendant simply
made its parishioners aware of nearby parking and provided attendants to facilitate the
positioning of their cars within the facility.1 The danger asserted by plaintiffs was not in



1 It is not clear under plaintiffs’ theory whether liability would attach had the swim club
simply posted signs or distributed flyers declaring “church parking welcome.”

                                               3
entering the property but in leaving it to cross Marconi Avenue, a dangerous street if not
crossed with care.
       As the majority notes, the court in Seaber applied this general rule: “ ‘The
courts . . . have consistently refused to recognize a duty to persons injured in adjacent
streets or parking lots over which the defendant does not have the right of possession,
management and control.’ ” (Seaber, supra, 1 Cal.App.4th at p. 489.) Furthermore, a
landowner cannot be responsible for controlling or regulating pedestrian traffic across
public streets. A landowner has no duty to warn of dangers beyond its own property
when the owner did not create those dangers. The majority distinguishes Seaber thusly:
“Here, unlike Seaber, GFC created the danger by maintaining the overflow lot in a
location that required invitees to cross a busy thoroughfare that it knew lacked a
crosswalk or traffic signal in order to reach the church.”
       Truly, this is a distinction without a difference.
       In Seaber, the entrance to the defendant hotel was located adjacent to a busy
intersection. The hotel recognized the danger and implored the California Department of
Transportation (Caltrans) to install a traffic control device, but Caltrans chose instead to
provide a painted crosswalk. However, the issue in Seaber was not whether the hotel
acted reasonably, but whether the hotel had a duty at all given that the allegedly
dangerous crosswalk, though adjacent to the hotel, was owned by the State of California,
and in light of the rule that the hotel owed no duty “to persons injured in adjacent
streets . . . .” (Seaber, supra, 1 Cal.App.4th at p. 489.) The plaintiffs sought to bring
their case within the “special benefit” exception to the general rule by showing the
dangerous crosswalk was constructed abutting the hotel at the hotel’s request and for its
benefit (id. at p. 490), but the court rejected the attempt.
       So it is not enough to say that the church created the danger by using a lot next to
a busy street over which people needed to cross, any more than the hotel created the
danger by establishing its entrance next to a dangerous crosswalk. While Seaber is

                                               4
distinguishable—the “special benefit” exception is not involved in our case—the case is
nonetheless noteworthy for its reaffirmation of the general rule that landowners owe no
duty to prevent injury on adjacent property and for its explanation of the exceptions to the
rule, where the management of property has increased the risk presented by the
property’s location. As expressed by the court, “[a]lthough the scope of premises liability
has greatly expanded over the past decade and a half, liability has been restricted within the

context of landowners whose property abuts public sidewalks and streets. For, it cannot be

ignored that premises liability is predicated upon the concept that possession includes the
attendant right to manage and control, justifying liability when one has failed to exercise due

care in property management.” (Seaber, supra, 1 Cal.App.4th at p. 489.) It was the property

owner’s management of the properties involved in the Bonanno and Barnes cases that led to

imposition of a duty and consequent liability.
       Here, the church was not a property manager. The swim school merely gave
permission to the church’s members to park there. Unlike the poorly designed sidewalk
in the Barnes case, no features of the swim school parking lot had been altered by the
church. The church did nothing to increase the risk posed by adjacent property over
which neither it nor the swim club exercised control.
       Finally, it is worth noting that parking lots servicing a multiplicity of businesses
are frequently located next to busy streets. More will be built in the future as
metropolitan areas become increasingly congested. The safety of streets and crosswalks
has never been the responsibility of parking lot operators or businesses that rely on such
parking lots; it is the responsibility of those who maintain the streets and those who
choose to cross them. There is no compelling reason to refashion the rules of premises
liability or principles of negligence to impose a duty on parking lot operators or owners
of land adjacent to busy thoroughfares to guarantee the safety of pedestrians who cross
such roadways.



                                                 5
I would affirm.



                      RAYE   , P. J.




                  6